UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6982



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


CARL BENIT COOPER,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Falcon B. Hawkins, Senior District
Judge. (CR-95-206)


Submitted:   October 4, 2001                 Decided:   October 12, 2001


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carl Benit Cooper, Appellant Pro Se. Bruce Howe Hendricks, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carl Benit Cooper appeals the district court order denying his

motion filed under Rule 35(a) of the Federal Rules of Criminal

Procedure.    We have reviewed the record and the district court

order and find no reversible order.      Accordingly, we affirm on the

reasoning of the district court.       See United States v. Cooper, No.

CR-95-206 (D.S.C. filed Mar. 2, 2001; entered March 6, 2001).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                              AFFIRMED




                                   2